Title: Abigail Adams to John Adams, 6 April 1797
From: Adams, Abigail
To: Adams, John


        
          
            My Dearest Friend
            Quincy April 6 1797
          
          I received an hour ago your Letters of the 22d and 27th. I have been anxious enough for you since I saw the proclamation. I advised you to take for your cough Rhubarb & calomil. do not omit it, but take it immediatly. it will serve You for the complaint which usually afflicts you in the spring as well as for your cough. I will obey the summons as soon as possible but there are many arrangements to make, or deliver all up to destruction, at once. I Shall endeavour to send mrs Brisler on first by the Stage with her Children. I will See her tomorrow, and consult with her about it. I must find a Family which I can place here.
          I expected you would find every thing in disorder in the House, tho not so bad as you represent— I have as I wrote you, had three

hundred Dollors, of Gen’ll Lincoln for the purposes mentiond, and one Hundred more I was obliged to take, to enable me to pay my Labourers as I went on; O I had got a going so cleverly. Billings will compleat his circle of Wall in two days more, and it is a Beauty, Stutson in the Garden, and Tirril and Bracket have been carting manure & plowing. I had employd Pratt to compleat and finish a cart begun by Billings. it is Done and painted. I had got new ploughs and tools, and a Man to come next week, for the season. I expected to have got all things in order for your reception when you should be able to return to the Domestick joys of Peace Feild.
          All these pleasing Ideas must yeald to new arrangements. I will do the best I can and come as soon as I can. I write this now only to assure you that I shall tomorrow take some measures for executing the system proposed
          Yours most affectionatly
          
            A Adams
          
        
        
          
            7th
          
          I hope to get this Letter in early enough for the post. I have been in Bed it is true but the multitude of my Thoughts have allowd me but a small portion of sleep. I am determined to feel as little Despondency as possible. the situation of poor mary Smith dejects all our spirits. I do not know by your Letter whether to send on all my Domesticks or whether I may hope to return in the summer this is a very incoherent jumble.
          I will write again when my thoughts are more collected two Days past have been very oppressive with heat. I am told that most minds are prepared for any measure consistant with the honour and Dignity of the Country, that they have not a mind like Israel Asses to crunch beneath two burdens—
        
      